Name: Commission Regulation (EEC) No 855/92 of 3 April 1992 amending Regulation (EEC) No 19/82 laying down detailed rules for applying Council Regulation (EEC) No 2641/90 with regard to imports of sheepmeat and goatmeat products originating in certain non-member countries
 Type: Regulation
 Subject Matter: animal product;  tariff policy;  cooperation policy
 Date Published: nan

 4. 4. 92 Official Journal of the European Communities No L 89/19 COMMISSION REGULATION (EEC) No 855/92 of 3 April 1992 amending Regulation (EEC) No 19/82 laying down detailed rules for applying Council Regulation (EEC) No 2641/90 with regard to imports of sheepmeat and goatmeat products originating in certain non-member countries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2641 /80 of 14 October 1980 derogating from certain import rules laid down in Regulation (EEC) No 1837/80 on the common organization of the market in sheepmeat and goatmeat (') as amended by Regulation (EEC) No 3939/87 (2), and in particular Article 1 (2) thereof, Whereas Commission Regulation (EEC) No 19/82 of 6 January 1982 laying down detailed rules for applying Regulation (EEC) No 2641 /80 with regard to imports of sheepmeat and goatmeat products originating in certain non-member countries (3), as amended by Regulation (EEC) No 645/92 (4), relates in particular to licences issued in the framework of voluntary-restraint agreements and Annex III thereof contains a list of authorities in third countries empowered to issue export licences ; Whereas Bulgaria has changed the authority empowered to issue export licences ; whereas Annex III to Regulation (EEC) No 19/82 should accordingly by modified by details of the authority of Bulgaria now empowered to issue export licences ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheep and Goats, HAS ADOPTED THIS REGULATION : Article 1 In point XII of Annex III to Regulation (EEC) No 19/82 : 'Ministry of Foreign Economic Relations' is replaced by 'Ministry of Industry and Trade'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 13 April 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 April 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 275, 18 . 10 . 1980, p. 2. 0 OJ No L 373, 31 . 12. 1987, p. 1 . 0 OJ No L 3, 7. 1 . 1982, p. 18 . 0 OJ No L 69, 14. 3 . 1992, p. 28 .